 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    Betty Rios, et al.,                               No. 2:19-cv-00922-KJM-DB
11                          Plaintiff,
12            v.                                        AMENDMENT TO THE
                                                        SCHEDULING ORDER
13    County of Sacramento, et al.,
14                          Defendants.
15

16

17                   The parties jointly request, ECF No. 29, to amend dates in the pretrial scheduling

18   order, ECF No. 13. Good cause appearing, the court GRANTS this request, as follows:

19
                    Description                          Existing Date               New Date
20
      Discovery Cutoff                              December 13, 2020         March 14, 2022
21    Expert Disclosures                            February 8, 2021          May 9, 2022
      Supplemental Expert Disclosures               March 2, 2021             June 2, 2022
22
      Completion of Expert Discovery                April 2, 2021             July 7, 2022
23    All Dispositive Motions Hearing Date          June 4, 2021              September 16, 2022

24
     This amendment does not alter any other portions of the initial scheduling order.
25
                     IT IS SO ORDERED.
26

27   DATED: May 21, 2021.
28
                                                       1
